This court has carefully examined the original records in the above-entitled case, and after having duly considered the legal questions raised by the parties, for the reasons set forth by this court in its opinion rendered in the case of The People v. Pinto, No. 198, decided on the 22d instant, hereby reverses the order made by the District Court for the Judicial District of Arecibo, discharging José García, and in place thereof hereby orders that he be again committed to imprisonment under the custody of the warden of said district, with the costs of the first instance against him. A certified copy of *635this decision is hereby ordered to be transmitted to the conrt below, for the proper purposes, and the original records to be returned.

Reversed.

Chief Justice Hernández and Justices Pigueras, MacLeary, Wolf and del Toro concurred.